Motion for reconsideration of this Court’s April 27, 2017 dismissal order denied [see 29 NY3d 975 (2017)]. Motion, insofar as it seeks leave to appeal from the March 2013 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals for leave to appeal (22 NY3d 993 [2013]) from the same Appellate Division order from which she currently seeks leave to appeal (see Selinger v Selinger, 90 NY2d 842 [1997]); motion, insofar as it seeks leave to appeal from so much of the August 26, 2016 Appellate Division order as dismissed the appeal from that portion of the Supreme Court order granting the motion for a litigation injunction, denied; motion, insofar as it seeks leave to appeal from the remainder of the August 26, 2016 Appellate Division order and from the August 2011, April 2016, and August 1, 2016 Appellate Division orders, dismissed upon the ground that the orders sought to be appealed from do not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.
Judge Feinman taking no part.